
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.5



EMPLOYMENT AGREEMENT
OF DAVIDI GILO
WITH
VYYO INC.


        THIS EMPLOYMENT AGREEMENT (this "Agreement"), made and entered into as
of the 10th day of February, 2006, by and between VYYO INC., a Delaware
corporation (hereinafter the "Corporation"), and DAVIDI GILO (hereinafter
"Gilo").


RECITALS


        A.    The Corporation has employed Gilo as Chief Executive Officer
and/or Chairman of the Board.

        B.    In connection with Gilo's employment with the Corporation, the
Corporation and Gilo desire to enter into this Employment Agreement according to
the terms and conditions set forth below.


AGREEMENT


        NOW, THEREFORE, the parties hereto hereby agree as follows:

1.    Employment Duties.    

        a.    General.    The Corporation hereby agrees to employ Gilo, and Gilo
hereby agrees to accept employment with the Corporation, on the terms and
conditions hereinafter set forth.

        b.    Corporation's Duties.    The Corporation shall allow Gilo to, and
Gilo shall, perform responsibilities normally incident to the position of Chief
Executive Officer and/or Chairman of the Board, commensurate with his
background, education, experience and professional standing. The Corporation
shall provide Gilo with such office equipment, supplies, customary services and
cooperation suitable for the performance of his duties.

        c.    Gilo's Duties.    Unless otherwise agreed to by the parties, Gilo
shall serve as Chief Executive Officer and/or Chairman of the Board of the
Corporation, subject to the vote of the shareholders and Board as applicable.
Gilo shall devote approximately thirty (30) hours per week to the business of
the Corporation, and shall not become engaged to render similar services on
behalf of any other entity while employed hereunder which is in any way
competitive to the Corporation, without the consent of the Corporation's Board
of Directors. Gilo shall report directly to the Corporation's Board of
Directors.

2.    Term.    The initial term of this employment agreement is three (3) years.
Thereafter, this Agreement may be renewed by Gilo and the Corporation on such
terms as the parties may agree to in writing. Absent written notice to the
contrary, thirty (30) days prior to the end of the initial three (3) year
employment term, this Agreement will be automatically renewed for consecutive
one (1) year extensions. Should the term of employment not be renewed after the
expiration of the first three (3) year term, Gilo shall be entitled to eighteen
(18) months salary as severance in exchange for a release as to any and all
claims Gilo may have against the Corporation.

3.    Compensation.    Gilo shall be compensated as follows:

        a.    Fixed Salary.    Gilo shall receive a fixed annual salary of Four
Hundred Thousand Dollars ($400,000). The Corporation agrees to review the fixed
salary on or before December 31, 2006, and thereafter at the end of each
calendar year during the employment term based upon Gilo's services and the
financial results of the Corporation, and to make such increases as may be
determined appropriate in the sole discretion of the Corporation's Compensation
Committee or Board of Directors.

--------------------------------------------------------------------------------




        b.    Payment.    Gilo's fixed salary shall be payable on a semi-monthly
basis, in accordance with the Corporation's usual payroll practices.

        c.    Bonus Compensation.    During the Employment Term, Gilo shall
participate in such bonus plan(s) adopted by the Corporation's Board of
Directors, from time to time. Gilo shall be entitled to receive an additional
annual bonus based on his performance and that of the Corporation each year as
determined by the Board of this Corporation, or its Compensation Committee. The
bonus shall be prorated should Gilo's employment terminate prior to the full
calendar year.

        d.    Stock Options.    Gilo shall be eligible for certain stock options
that may be awarded by the Corporation, from time to time.

        e.    Vacation.    Gilo shall accrue paid vacation at the rate of thirty
(30) days for each twelve (12) months of employment. Gilo shall be compensated
at his usual rate of compensation during any such vacation. Gilo shall be
entitled to paid holidays as generally given by the Corporation. Gilo shall
receive sick leave or disability leave in accordance with the terms of the
Corporation's standard sick leave or disability leave policy.

        f.    Benefits.    During the employment term, Gilo and his dependents
shall be entitled to participate in any group plans or programs maintained by
the Corporation for any employees relating to group health, disability, life
insurance and other related benefits as in effect from time to time. Gilo shall
also be entitled to Director and Officer ("D&O") insurance in such amounts and
coverage and such indemnification provisions as are afforded other officers and
directors of the Corporation. Benefits under this Section 3.f. will be paid by
the Corporation.

        g.    Expenses.    The Corporation shall reimburse Gilo for his normal
and reasonable expenses incurred for travel, entertainment and similar items in
promoting and carrying out the business of the Corporation in accordance with
the Corporation's general policy as adopted by the Corporation's management from
time to time. In addition, Gilo shall be reimbursed for the reasonable costs
associated with cellular telephone usage and shall be entitled to reimbursement
for such reasonable continuing professional education, memberships and
certifications as are deemed normal and appropriate for Chief Executive Officers
and/or Chairmen of the Board. As a condition of payment or reimbursement, Gilo
agrees to provide the Corporation with copies of all available invoices and
receipts, and otherwise account to the Corporation in sufficient detail to allow
the Corporation to claim an income tax deduction for such paid item, if such
item is deductible. Reimbursements shall be made on a monthly or more frequent
basis in accordance with the Corporation's reimbursement policies.

4.    Confidentiality and Competitive Activities.    Gilo agrees that during the
employment term he is in a position of special trust and confidence and has
access to confidential and proprietary information about the Corporation's
business and plans. Gilo agrees that he will not directly or indirectly, either
as an employee, employer, consultant, agent, principal, partner, stockholder,
corporate officer, director, or in any similar individual or representative
capacity, engage or participate in any business that is in competition, in any
manner whatsoever, with the Corporation. Notwithstanding anything in the
foregoing to the contrary, Gilo shall be allowed to invest as a shareholder in
publicly traded companies, or through a venture capital firm or an investment
pool.

5.    Trade Secrets.    

        a.    Special Techniques.    It is hereby agreed that the Corporation
has developed or acquired certain products, technology, unique or special
methods, manufacturing and assembly processes and techniques, trade secrets,
special written marketing plans and special customer arrangements, and other
proprietary rights and confidential information and shall during the employment
term continue to develop, compile and acquire said items (all hereinafter
collectively referred to as the "Corporation's Property"). It is expected that
Gilo will gain knowledge of and utilize the Corporation's Property during the
course and

2

--------------------------------------------------------------------------------




scope of his employment with the Corporation, and will be in a position of trust
with respect to the Corporation's Property.

        b.    Corporation's Property.    It is hereby stipulated and agreed that
the Corporation's Property shall remain the Corporation's sole property. In the
event that Gilo's employment is terminated, for whatever reason, Gilo agrees not
to copy, make known, disclose or use, any of the Corporation's Property without
the Corporation's prior written consent. In such event, Gilo further agrees not
to endeavor or attempt in any way to interfere with or induce a breach of any
prior proprietary contractual relationship that the Corporation may have with
any employee, customer, contractor, supplier, representative, or distributor for
nine (9) months after any termination of this Agreement. Gilo agrees upon
termination of employment to deliver to the Corporation all confidential papers,
documents, records, lists and notes (whether prepared by Gilo or others)
comprising or containing the Corporation's Property. Gilo recognizes that
violation of covenants and agreements contained in this Section 5 may result in
irreparable injury to the Corporation which would not be fully compensable by
way of money damages.

6.    Termination.    

        a.    General.    The Corporation may terminate this Agreement without
cause, on ninety (90) days written notice. Gilo may voluntarily terminate his
employment hereunder upon ninety (90) days' advance written notice to the
Corporation.

        b.    Termination for Cause.    The Corporation may immediately
terminate Gilo's employment at any time for cause. Termination for cause shall
be effective from the receipt of written notice thereof to Gilo specifying the
grounds for termination and all relevant facts. Cause shall be deemed to
include: (i) material neglect of his duties or a significant violation of any of
the provisions of this Agreement, which continues after written notice and a
reasonable opportunity (not to exceed thirty (30) days) in which to cure;
(ii) fraud, embezzlement, defalcation or conviction of any felonious offense; or
(iii) intentionally imparting confidential information relating to the
Corporation or any of its subsidiaries or their business to competitors or to
other third parties other than in the course of carrying out his duties
hereunder. The Corporation's exercise of its rights to terminate with cause
shall be without prejudice to any other remedies it may be entitled at law, in
equity, or under this Agreement.

        c.    Termination Upon Death or Disability.    This Agreement shall
automatically terminate upon Gilo's death. In addition, if any disability or
incapacity of Gilo to perform his duties as the result of any injury, sickness,
or physical, mental or emotional condition continues for a period of thirty
(30) business days (excluding any accrued vacation) out of any one hundred
twenty (120) calendar day period, the Corporation may terminate Gilo's
employment upon written notice. Payment of salary to Gilo during any sick leave
shall only be to the extent that Gilo has accrued sick leave or vacation days.

        d.    Severance Pay.    If this Agreement is terminated by the
Corporation without cause pursuant to Section 6.a. (above), the Corporation
shall pay Gilo a severance fee equal to the greater of (a) the full amount of
the compensation that he could have expected under this Agreement (without
bonus), as and when payable under this Agreement, without deduction except for
tax withholding amounts, through the end of the term; or (b) eighteen
(18) months of his then-current salary without bonus, subject to tax withholding
amounts and any unvested options held by Gilo shall vest immediately, in
exchange for a release as to any and all claims Gilo may have against the
Corporation. If this agreement is terminated without cause after the initial
three (3) year term the Corporation shall pay Gilo a severance fee of eighteen
(18) months of his then current salary without bonus, subject to tax withholding
amounts, and any unvested options held by Gilo shall vest immediately, in
exchange for a release as to any and all claims Gilo may have against the
Corporation. If this Agreement is terminated by the Corporation for cause,
pursuant to Section 6.b, the Corporation shall pay to Gilo a severance fee equal
to three (3) months of his then-current salary without bonus, subject to tax
withholding

3

--------------------------------------------------------------------------------




amounts, in exchange for a release as to any and all claims Gilo may have
against the Corporation. There shall be a nine (9) month severance in the event
that this Agreement is terminated voluntarily by Gilo.

7.    Corporate Opportunities.    

        a.    Duty to Notify.    In the event that Gilo, during the employment
term, shall become aware of any material and significant business opportunity
directly related to any of the Corporation's significant businesses, Gilo shall
promptly notify the Corporation's Board of such opportunity. Gilo shall not
appropriate for himself or for any other person other than the Corporation, or
any affiliate of the Corporation, any such opportunity unless, as to any
particular opportunity, the Board of Directors of the Corporation fails to take
appropriate action within thirty (30) days. Gilo's duty to notify the
Corporation and to refrain from appropriating all such opportunities for thirty
(30) days shall neither be limited by, nor shall such duty limit, the
application of the general law of California relating to the fiduciary duties of
an agent or employee.

        b.    Failure to Notify.    In the event that Gilo fails to notify the
Corporation of, or so appropriates, any such opportunity without the express
written consent of the Corporation, Gilo shall be deemed to have violated the
provisions of this Section notwithstanding the following:

        i.      The capacity in which Gilo shall have acquired such opportunity;
or

        ii.     The probable success in the Corporation's hands of such
opportunity.

8.    Miscellaneous.    

        a.    Entire Agreement.    This Agreement constitutes the entire
agreement and understanding between the parties with respect to the subject
matters herein, and supersedes and replaces any prior agreements and
understandings, whether oral or written between them with respect to such
matters. The provisions of this Agreement may be waived, altered, amended or
repealed in whole or in part only upon the written consent of both parties to
this Agreement.

        b.    No Implied Waivers.    The failure of either party at any time to
require performance by the other party of any provision hereof shall not affect
in any way the right to require such performance at any time thereafter, nor
shall the waiver by either party of a breach of any provision hereof be taken or
held to be a waiver of any subsequent breach of the same provision or any other
provision.

        c.    Personal Services.    It is understood that the services to be
performed by Gilo hereunder are personal in nature and the obligations to
perform such services and the conditions and covenants of this Agreement cannot
be assigned by Gilo. Subject to the foregoing, and except as otherwise provided
herein, this Agreement shall inure to the benefit of and bind the successors and
assigns of the Corporation.

        d.    Severability.    If for any reason any provision of this Agreement
shall be determined to be invalid or inoperative, the validity and effect of the
other provisions hereof shall not be affected thereby, provided that no such
severability shall be effective if it causes a material detriment to any party.

        e.    Applicable Law.    This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware,

        f.    Notices.    All notices, requests, demands, instructions or other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given upon delivery, if
delivered personally, or if given by prepaid telegram, or mailed first-class,
postage prepaid, registered or certified mail, return receipt requested, shall
be deemed to have been given seventy-two (72) hours after such delivery, if
addressed to the other party at the addresses as set forth on the signature page
below. Either party hereto may change the address to which such

4

--------------------------------------------------------------------------------




communications are to be directed by giving written notice to the other party
hereto of such change in the manner above provided.

        g.    Merger, Transfer of Assets, or Dissolution of the
Corporation.    This Agreement shall not be terminated by any dissolution of the
Corporation resulting from either merger or consolidation in which the
Corporation is not the consolidated or surviving corporation or a transfer of
all or substantially all of the assets of the Corporation. In such event, the
rights, benefits and obligations herein shall automatically be assigned to the
surviving or resulting corporation or to the transferee of the assets. Upon such
merger all unvested options held by Gilo shall be vested immediately.

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.

VYYO INC.
a Delaware corporation
4015 Miranda Ave
Palo Alto, CA 94304   DAVIDI GILO         By: /s/  LEWIS BROAD      

--------------------------------------------------------------------------------

Lewis Broad, Chairman of
the Compensation Committee   /s/  DAVIDI GILO      

--------------------------------------------------------------------------------

        (Signature)

5

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.5



EMPLOYMENT AGREEMENT OF DAVIDI GILO WITH VYYO INC.
RECITALS
AGREEMENT
